Case 1:19-cr-00028-EGS Document6 Filed 03/13/19 Page 1 of 8

FILED
MAR 13 2019

UNITED STATES DISTRICT COURT “lerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA®*!"ts for the District of Columbia

 

UNITED STATES OF AMERICA

CK 1[9-02¢ (€65]

Vv.

KENDRA COLES,

Defendant.

 

STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA

I. Count I — Bribery, in violation of 18 U.S.C. § 201
1. The defendant Kendra Coles (hereinafter, the “Defendant” or “‘Coles’”) was hired
by the District of Columbia Metropolitan Police Department (“MPD”) in 2006 as a customer
service representative. Coles’s duties as a customer service representative included answering
phones, assisting citizens at the front counter of a station, retrieving property and filing reports,
providing copies of reports to eligible citizens, and signing for property taken into departmental
custody.
2. From approximately 2006 to late 2012, Coles worked at the Third District police
station, commonly referred to as “3D.”

3 In late 2012, Coles transferred to MPD’s Patrol Services and School Safety Bureau

(“PSSSB”) where her title changed to staff assistant, and she worked under the supervision of

Assistant Chief Diane Groomes.

4. In each of these positions, as an MPD employee, Coles had an official duty to

follow MPD General Orders.
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 2 of 8

5. In approximately 2015 or 2016, the Defendant met Warren Johnson (“Johnson”) at
a “Beat the Streets” event hosted by MPD. The Defendant was introduced to Johnson by an
acquaintance who informed the Defendant that Johnson was interested in obtaining “names.”
Coles understood the term “names” to mean the names and associated information of individuals
involved in traffic crashes. Sometime thereafter, Coles and Johnson agreed that Coles would
provide Johnson with information related to individuals involved in traffic crashes in exchange
for money.

6. In approximately 2015 or 2016, the Defendant was contacted at her desk number at
the PSSSB by Marvin Parker (“Parker”). Parker informed the Defendant that he had an
opportunity he wanted to speak with her about and the Defendant agreed to contact Parker at a
later date. Sometime thereafter, Coles and Parker agreed that Coles would provide Parker with

information related to individuals involved in traffic crashes in exchange for money.

7. On January 14, 2015, MPD issued MPD General Order No. 401.03, Traffic Crash
Reports, which was distributed to all MPD employees, including Coles. In particular, MPD
General Order No. 401.03 states, in relevant part, that only the following persons are permitted
to view and/or obtain free copies of a PD Form 10 at a district/element or at the Public Documents
Section: (1) A person involved in a crash; their spouse; or if a juvenile, their parent or guardian,
the owner of the vehicle; or his or her duly authorized agent; and (2) Investigators, attorneys,

and/or their staff representing a party involved in a crash.

8. On August 23, 2015, MPD began utilizing a system called COBALT. COBALT ts
an online electronic record management system utilized by MPD to manage reports for all
incidents handled by MPD officers. Included in the types of reports accessible through the

COBALT system are MPD Traffic Crash Reports, formerly labeled as a Form PD-10 (Traffic
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 3 of 8

Accident Report), that contain information about individuals involved in traffic crashes in the
District of Columbia, including their names, addresses, telephone numbers, and other identifying
information.

9. The Defendant was provided access to COBALT as part of her duties and
responsibilities with MPD. In order to gain access to COBALT, the Defendant used a unique
login that was assigned to her and a password that she created. At no point did Coles ever share
her COBALT login and password with anyone else.

10. — After the issuance of MPD General Order No. 401.03, Coles provided Traffic Crash
Reports and/or information contained within Traffic Crash Reports to Johnson and Parker in
exchange for money.

1. Specifically, Parker paid Coles approximately $500 per week in cash for the Traffic
Crash Report information. Johnson paid Coles approximately $350 per week in cash for the
Traffic Crash Report information.

12. Coles usually provided Johnson and Parker with information contained in Traffic
Crash Reports by creating handwritten ledgers on lined paper. These ledgers contained the
following information that she obtained from multiple Traffic Crash Reports in Cobalt: (1)
Central Complaint Number (“CCN”), (2) crash victim’s name, and (3) crash victim’s phone
number. Coles would also notate next to the CCN, the nature of the crash, such as whether it
included an injury, property damage (“PD”), or was a hit and run (“H+R”). Coles made these
notations because Johnson informed Coles that he was particularly interested in obtaining
information from Traffic Crash Reports where there was an injury. Coles would then take a

picture of the handwritten ledgers and send them by text message to Johnson at one or both of the
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 4 of 8

following phone numbers: 202-423-9181 and 202-704-5927. Coles emailed the pictures of the
ledgers to Parker at Parker's email address: rpminternationall @gmail.com.

13. On June 7, 2017, MPD’s Office of Risk Management (ORM) released Audit 2017-
AUD-012; Audit of the PD Form 10-B Files (Application for a Traffic Crash Report) (the
“Audit”). The Audit was conducted because MPD received information from the District of
Columbia Bar’s Office of Disciplinary Council of the Committee on Anti-Solicitation for the
Trial Lawyers Association of Metropolitan Washington that District of Columbia lawyers,
through intermediaries known as “Runners,” were gaining access to MPD Traffic Crash Reports.
The information from these Traffic Crash Reports was then used in an effort to solicit the people
involved in the traffic crashes to become clients of the law firms within several days of the event,
in violation of 22 D.C. Code Section 3225.14.

14. A separate audit was then conducted by MPD’s IAD which revealed that between
June 1, 2017 and October 6, 2017, Coles’s COBALT account accessed Traffic Crash Reports
3,367 times.

15. In total, between August 23, 2015, and October 7, 2017, Coles received in excess
of $40,000 from Johnson and Parker as payment for providing them with Traffic Crash Reports.
During the entirety of this time period, Coles was a “public official” as defined in 18 U.S.C. §
201(a)(1), because she was an employee of MPD, a department of the District of Columbia
government. Coles received payments from both Johnson and Parker in return for being
influenced in the performance of an official act and for acting in violation of her official duty. In
doing so, Coles acted corruptly.

16. The defendant admits that the at least $40,000.00 in bribes she personally obtained

as a result of the bribery scheme described above have been dissipated by her and cannot be
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 5 of 8

located upon the exercise of due diligence; have been transferred or sold to, or deposited with, a
third party; and/or have been placed beyond the jurisdiction of the Court.

IL. Count Il, Conspiracy to Commit Insurance Fraud, in violation of 22 D.C. Code §§

1805(a)(1), 3225.02

1, On Monday July 31, 2017 at approximately 10:43 pm, DC Fire & EMS was alerted
ofa vehicle fire near the 4500 block of Lee Street NE in the District of Columbia. Units from the
D.C. Metropolitan Police Department and Fire and Emergency Medical Services responded, found
a fire involving a vehicle, extinguished the fire and secured the scene. The vehicle was a 2005
Honda Accord EX sedan with a VIN of 1HGCM66805A049798 and Maryland license plate
number 5BF1710 (the “Vehicle”). Investigators Wilson and Somers, Arson Investigators in the
District of Columbia Fire/EMS Department Fire Investigation Unit, responded to the incident to
conduct an origin and cause investigation. Fire damage was found throughout the passenger
compartment with extension of fire damage to the engine compartment. The fire did not damage
the trunk and no personal belongings were found. It was determined that the fire was intentionally
ignited within the passenger compartment using an open flame.

2. In or around 2013, Kendra Coles, formerly known as Kendra Whitaker (the
“Defendant”) purchased the Vehicle. In 2017, the Defendant insured the Vehicle through an
automobile insurance policy with the Government Employees Insurance Company (“GEICO”).

3. In late June 2017, the Defendant had the Vehicle towed to Tong’s Auto Care in
Glenn Dale, Maryland due to maintenance issues. Ulric Tong, the owner, performed a diagnostic
on the vehicle and, thereafter, informed the Defendant that the Vehicle needed a new transmission
that would cost between $1,000 and $2,400 for parts and an additional $700 for labor. After the
Defendant was advised about the necessary repairs and cost, she took the Vehicle and drove off

without any repairs being made.
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 6 of 8

4. At or around this same time, the Vehicle had outstanding unpaid parking tickets
with the District of Columbia Department of Motor Vehicles (“DMV”) totaling approximately
$1,505.00 in fines and fees.

5. Based on the necessary repairs to the Vehicle and the outstanding unpaid parking
tickets with the DMV, between June 2017 and August 2017, the Defendant entered into a
conspiracy with a family friend named Earl Johnson (“Johnson”). The primary object of the
conspiracy was to fraudulently obtain U.S. currency from GEICO by providing false information
in connection with a claim for payment under the Defendant’s insurance policy with GEICO.

6. During the course of and in furtherance of the conspiracy, and to effect the object
thereof, the Defendant and Johnson did commit the following overt acts:

e Between June 2017 and July 2017, the Defendant and Johnson spoke on the
phone and met in person about Johnson assisting the Defendant with getting rid of the
Vehicle.

e On July 31, 2017, the Defendant drove the Vehicle to an area near the Idea
Public Charter School, which is located at 1027 45" Street, NE, Washington, DC.

e Thereafter, the Defendant left the Vehicle with the intention that Johnson
would take possession of it for the purpose of getting rid of it.

e After leaving the Vehicle, the Defendant called her husband and told him to
meet her on Division Avenue, NE, in Washington, DC to pick her up.

e The Defendant’s husband picked up the Defendant near Division Avenue,
NE and while they drove away, the Defendant observed smoke in the rear view mirror.
The smoke was coming from the area where the Defendant had left the Vehicle for

Johnson.
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 7 of 8

e On August 1, 2017, the Defendant filed a theft report with the Prince
George’s County Police Department, in which she reported that she had last seen her
vehicle when she parked it at 10:20 pm on July 31, 2017, and discovered that the vehicle
was missing at 7:50 a.m. on August 1, 2017.

e The Defendant filed an insurance claim with GEICO for the theft of the
vehicle. As part of her claim to GEICO, the Defendant stated, among other things, that
she (a) parked the Vehicle in front of her house around 9 or 10 pm on Monday, (b) saw
the Vehicle on Monday and (c) discovered the Vehicle missing when she got ready to
go to work on Tuesday.

e Between September, 2017 and October, 2017, GEICO paid the Defendant
in excess of $1,000.00, in accordance with the terms of the Defendant’s automobile
policy with GEICO, as payment for the insurance claim submitted by the Defendant

for the theft of the Vehicle.

Respectfully submitted,

JESSIE K. LIU
United States Attorney

D.C. Bag No. 472845
By. eZ oa
y:

David Misler

D.C. Bar No. 991475

Puja Bhatia

D.C. Bar No. 1009466

Assistant United States Attorneys

 
Case 1:19-cr-00028-EGS Document 6 Filed 03/13/19 Page 8 of 8

DEFENDANT’S ACKNOWLEDGMENT

I have read this factual proffer, understand it, and agree that it is true and accurate. While
it is not a complete recitation of all that I did or all that I know, it represents some of my conduct
and some of my knowledge concerning my own involvement in illegal activity as well as the
activities of some of my co-conspirators. No threats have been made to me nor am I under the
influence of anything that could impede my ability to understand this factual proffer fully.

Dates lan ary Hb, AO/F LY: wu Cybew
Kendra Coles, Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read each of the pages constituting this factual pr reviewed them with my

client, and discussed it with my client.

Date: | - 2B -'%

  

 

<BillyPords

Counsel for Defendant
